MEMORANDUM**
Jorge Valencia Bravo and Consuelo Cri-sostomo Zarate, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reconsider. We deny the petition for review.
Unlike the order reviewed by Ma v. Ashcroft, 361 F.3d 553 (9th Cir.2004), the BIA’s order in this case did not “adopt[ ] the underlying reasoning and holding of its prior opinion.” Id. at 557. We cannot, therefore, review any order prior to the BIA’s denial of the motion to reconsider. IcL at 557 & n. 6.
The petitioners’ motion to reconsider did not specify the errors now alleged to have been made by the Immigration Judge (“U”). It made no mention of their children’s language skills, or the IJ’s alleged failure to act as a neutral factfinder and failure to elicit testimony. Instead, the motion focused on Valencia Bravo’s ability to support his family. The BIA therefore did not abuse its discretion, or commit a due process violation, by denying reconsideration on the basis that the petitioners in their motion raised no previously-overlooked issue. See 8 C.F.R. § 1003.2(b)(1); Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.